Title: To Alexander Hamilton from Jeremiah Olney, 13 November 1794
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseDistrict of Providence 13th Novr. 1794.
Sir
At the Circuit Court held in this Town on the 7th Instant, the Grand Jury found bills of Indictment against Metcalf Bowler and Zebedee Hunt Junr., Masters of the Brigantine Mariah and Schooner Nancy, for departing from the Harbour of Newport on a Forreign Voyage, in Violation of the Embargo Act passed the 26th of March last. Capt. Hunt being arraigned, pled Guilty to the Charge. The Court fined him the moderate Sum of Forty Dollars and Cost of prossecution. Capt. Bowler being absent his Trial was put of untill June Term next.
I have the Honor to be very respectfully   Sir   Your Most Obed. Hum. Serve
Jereh. Olney Collr.
Alexander Hamilton Esqr.
